Citation Nr: 1014489	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-00 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, to include as 
secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

3.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss, prior to April 14, 2003.

4.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss, from April 14, 2003, to August 17, 
2009.

5.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss, since August 17, 2009.

6.  Entitlement to service connection for macular 
degeneration and subretinal neovascular membrane of the left 
eye.

7.  Entitlement to service connection for vertigo, to include 
as secondary to vision impairment.

8.  Entitlement to service connection for headaches, to 
include as secondary to vertigo.  

9.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Navy 
from November 1944 to November 1947.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2003, March 2004, and May 
2006 rating decisions by the Houston, Texas, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).

The February 2003 rating decision denied entitlement to an 
evaluation in excess of 20 percent for bilateral hearing 
loss.  The Veteran filed a timely Notice of Disagreement 
(NOD) with this decision.  Although a December 2005 Statement 
of the Case (SOC) failed to cite the correct decision on 
appeal, sufficient notice of the applicable laws, 
regulations, and evidence relevant to the claim was provided.  
The Veteran perfected his appeal with the January 2006 filing 
of a VA Form 9, Appeal to Board of Veterans' Appeals.  The RO 
has twice granted increased evaluations for bilateral hearing 
loss in defined stages during the pendency of the appeal.  A 
30 percent evaluation was granted in the March 2004 decision, 
effective from April 14, 2003.  A January 2010 decision 
awarded a 40 percent evaluation for bilateral hearing loss 
effective from August 17, 2009.  The Veteran has not 
expressed satisfaction with the evaluation assigned in any 
particular stage, and all three periods remain on appeal.

The March 2004 decision also denied entitlement to TDIU and 
service connection for macular degeneration and subretinal 
neovascular membrane of the left eye, vertigo, and headaches.

In the May 2006 decision, the RO denied service connection 
for coronary artery disease, status post myocardial 
infarction, and for hypertension.

The issues of entitlement to service connection for left eye 
disability, vertigo, headaches, hypertension, and coronary 
artery disease, as well as entitlement to TDIU, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The  issues of service connection for a right eye visual 
disability, service connection for PTSD, and entitlement to 
special monthly compensation based on a need for regular aid 
and attendance and/or housebound status have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Although the Veteran clearly 
stated that he was seeking service connection for his total 
blindness and a bilateral visual impairment, the RO has 
adjudicated only the question of disability of the left eye.  
In February 2010 correspondence, the Veteran indicated that 
he was claiming service connection for his cardiovascular 
disabilities as secondary to PTSD, a disability not 
previously considered.  The Veteran has also repeatedly 
stated that he is unable to care for himself due to his 
disabilities, and has gone so far as to submit a "Medical 
Statement for Consideration of Aid and Attendance;" the RO 
has taken no action regarding this allegation.  The Board 
does not have jurisdiction over any of these issues, and they 
are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to April 14, 2003, bilateral hearing loss was 
manifested by no worse than Level V hearing in the right ear 
and Level VI hearing in the left ear.

2.  Between April 14, 2003, and August 17, 2009, bilateral 
hearing loss was manifested by no worse than Level VI hearing 
in the right ear and Level VII hearing in the left ear.

3.  Since August 17, 2009, bilateral hearing loss is 
manifested by no worse than Level VII hearing in the right 
ear and Level VII hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss prior to April 14, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic 
Code 6100.

2.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss from April 14, 2003, to August 17, 
2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, 
Diagnostic Code 6100.

3.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss since August 17, 2009, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic 
Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In the case of claims for increased evaluation, 
notice must inform the Veteran of the need to show a 
disability's impact on his daily and occupational functioning 
as well as overall worsening.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009)

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in December 2003, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
multiple SOCs, supplemental SOCs and decisions by Decision 
Review Officers (DROs), following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  He has in 
fact demonstrated his understanding of the requirements for 
increased rating through submission of private medical 
evidence and argument regarding the impact of hearing 
disability on his employment.

Taken as a whole, the notifications substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  There is no requirement that 
notice take place in a single letter or correspondence.  A 
multipart notice suffices so long as the notice affords the 
claimant understandable information and a meaningful 
opportunity to participate in the claims process.  Mayfield 
v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).

VA has obtained all outpatient treatment records through 
January 2010, and the Veteran has submitted, or VA has 
assisted him in obtaining, relevant private treatment 
records.  He has been afforded multiple VA examinations and 
several medical opinions have been obtained.  The examination 
reports of record are adequate for rating purposes, as they 
demonstrate consideration of all evidence of record, provide 
the requested opinions, and describe the rationale underlying 
such.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II. Evaluation of Bilateral Hearing Loss

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Staged ratings have been 
assigned here by the RO; all periods are under appeal.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Hearing loss is evaluated under Code 6100, which provides 
that numeric designations are assigned based upon a 
mechanical use of tables found in 38 C.F.R. § 4.85, based on 
puretone thresholds and speech discrimination; there is no 
room for subjective interpretation.  Under Table VI, a Roman 
numeral designation (I through XI) for hearing impairment is 
found based on a combination of the percent of speech 
discrimination scores and the puretone threshold average.  
38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a 
Roman numeral designation solely on the puretone threshold 
average, when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc.  
38 C.F.R. § 4.85(c).  Table VIA may also be used when there 
are exceptional patterns of hearing impairment.  The 
regulation is applicable where testing shows that the Veteran 
had puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. 
§ 4.86.  The Table which yields the better result for the 
Veteran is to be selected.

The puretone threshold average is the sum of the puretone 
threshold at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85(d).  The Roman numeral designations 
determined using Table VI or Table VIA are combined using 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  

Repeated VA and private audiological studies are of record.  
In all instances, the puretone thresholds are above 55 
decibels, establishing an exceptional pattern of hearing 
impairment.  Use of Table VIA, without consideration of the 
speech recognition scores, results in a higher Roman numeral 
for evaluation purposes.

In February 2003, VA audiometric results were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
65
60
65
80
68
LEFT
60
65
75
80
70

A November 2003 private audiological examination showed:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
70
70
70
95
76
LEFT
65
75
80
95
79






VA testing in February 2004 revealed:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
65
65
75
90
74
LEFT
65
70
85
90
78

In March 2007, a VA audiological examination showed:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
70
75
75
80
75
LEFT
70
75
80
85
78

Most recently, a VA audiological examination was conducted in 
August 2009. The results were:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
70
75
75
90
78
LEFT
70
80
85
85
80


A.  Prior to April 14, 2003

The February 2003 audiometry results merits assignment of a 
Level V hearing loss on the right, and a Level VI on the 
left.  These values intersect on Table VII at a 20 percent 
evaluation.  The mechanical application of the Rating 
Schedule does not permit assignment of an increased 
evaluation for this period.

B.  April 14, 2003, to August 17, 2009

On April 14, 2003, the Veteran submitted a statement 
indicating that his hearing loss disability had worsened.  
Although the Veteran had been seen on earlier dates for 
hearing aid fittings and education, he did not at those times 
indicate a worsening of his disability; these were routine 
appointments to obtain spare aids, and not for purposes of 
treatment.  As such, the appointments are not considered 
informal claims for increased evaluation under 38 C.F.R. 
§ 3.157(b)(1), and no change to the beginning date of the 
rating stage is required.

Audiometric testing accomplished in November 2003 and 
February 2004 in connection with the claim for increased 
evaluation resulted in assignment of a Level VI hearing 
acuity on the right, and Level VII on the left.  These 
correspond to a 30 percent evaluation on Table VII.  Testing 
in March 2007 resulted in the same hearing Levels in the 
right and left ears, and confirmed the propriety of the 
assigned 30 percent evaluation during this stage.  No higher 
evaluation is available under the Schedule.

C.  Since August 17, 2009

Effective August 17, 2009, however, audiometric testing 
showed that the Veteran's progressive hearing loss had 
worsened.  Roman numeral VII was assigned for each ear based 
on the results of the VA examination, corresponding to a 40 
percent evaluation on Table VII.  This rating is, properly, 
effective as of the date of the first evidence establishing 
that the worsening hearing loss met the numerical 
requirements for an increased evaluation.  

D.  Extraschedular Consideration

With regard to each staged evaluation currently under appeal, 
consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for worsened hearing 
acuity, but the medical evidence reflects that such levels of 
hearing loss are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disabilities.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  Because the Schedule is 
adequate, consideration of whether other related factors, 
such as those provided by the regulation as "governing 
norms" (including marked interference with employment and 
frequent periods of hospitalization), are present is 
required.  38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 20 percent for bilateral hearing 
loss, prior to April 14, 2003, is denied.

An evaluation in excess of 30 percent for bilateral hearing 
loss, from April 14, 2003, to August 17, 2009, is denied.
 
An evaluation in excess of 40 percent for bilateral hearing 
loss, since August 17, 2009, is denied.



REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Remand is required for compliance with 
those duties.  

I.  Macular  Degeneration and Subretinal Neovascular Membrane 
of the Left Eye

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The record reflects that no notice of any kind was provided 
to the Veteran in connection with his claim of service 
connection for visual impairment.  While the Veteran did 
receive notice regarding claims of service connection 
generally, he has not demonstrated through submission of 
evidence or argument that he understands how those principles 
apply to his vision claim.  

Moreover, the nature of his claim encompasses some additional 
theories not covered in the letters he received.  For 
example, the Veteran has argued that his visual impairment 
was aggravated by military service, as opposed to being 
caused by some disease or injury on active duty.  Service 
records do show some vision impairment in service.

Finally, the Board notes that the perfected appeal of the 
denial of service connection for the left eye is closely 
associated with the thus far unadjudicated claim of service 
connection for right eye visual impairment.  The record is 
unclear as to exactly what the diagnosis affecting the right 
eye may be, so it cannot be determined if they are in fact 
inextricably intertwined.  The potential for an association 
between the two eyes, however, requires that adjudication of 
the left eye issue be held in abeyance until the right eye 
has been considered, to ensure a full and fair adjudication 
of the claims.

II.  Vertigo and Headaches

These issues are discussed together, as the reasons for their 
remand are identical.  The Veteran has argued that his vision 
problems, vertigo, and headaches are all inter-related.  The 
matters are inextricably intertwined.  The claims of service 
connection for vertigo and headaches cannot be resolved until 
the question of service connection for a bilateral visual 
impairment has been fully adjudicated.

III.  Hypertension and Coronary Artery Disease

In February 2010 correspondence, the Veteran raised a new 
theory of entitlement to service connection for his 
cardiovascular diseases, alleging that they were caused or 
aggravated by PTSD.  The Veteran has not previously claimed 
service connection for PTSD or any other acquired psychiatric 
disorder.  By necessity, then, his February 2010 
correspondence is an original claim of service connection for 
PTSD.

Until that matter has been fully adjudicated, the question of 
service connection for other disabilities as secondary to 
PTSD cannot be settled; they are inextricably intertwined.  

IV.  TDIU

Entitlement to TDIU cannot be resolved until all pending 
claims of service connection have been adjudicated.  
38 C.F.R. § 4.16.  



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Contact the Veteran and provide notice 
as required under statute, regulation, and 
applicable case law, to include notice 
regarding secondary service connection.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Obtain updated VA treatment records 
from the VA Medical Center in Houston, 
Texas, and all associated clinics, as well 
as any other VA facility identified by the 
Veteran or in the record.

3.  Fully develop and adjudicate the 
claims of service connection for a right 
eye disability and for PTSD prior to 
reconsideration of the matters currently 
on appeal.

4.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include any VA 
examinations made necessary by the above 
development.  Readjudicate the claims on 
appeal.  If any of the benefits sought 
remain denied, issue an SSOC and provide 
the appellant and his representative an 
appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


